DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/21 has been entered.
Remarks
3.	Applicant’s amendments submitted on 6/2/21 have been received.  Claims 1, 3, 9, 10, 14, and 20 have been amended. Claims 7-8, and 21 have been cancelled.
Claim Rejections - 35 USC § 112
4.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 1-20 is withdrawn because the Applicant amended the claims.
5.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claim 21 is withdrawn because the Applicant cancelled the claim.
Claim Rejections - 35 USC § 102
6.	The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Yoshimaru et al. (US 2016/0365559) as cited in IDS dated 7/12/19 on claim(s) 1-4, 7, 9, and 11-20 is/are withdrawn because the Applicant amended the claims.
Claim Rejections - 35 USC § 103
7.	The rejection under 35 U.S.C. 103 as being unpatentable over Yoshimaru et al. (US 2016/0365559) as cited in IDS dated 7/12/19 in view of Chambers et al. (US 2012/0070714) on claim 5 is/are withdrawn because the Applicant amended the claims.
8.	The rejection under 35 U.S.C. 103 as being unpatentable over Yoshimaru et al. (US 2016/0365559) as cited in IDS dated 7/12/19 on claims 8 and 10 is/are withdrawn because the Applicant amended the claims.
EXAMINER’S AMENDMENT
9.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Smyth on 6/15/21.
The application has been amended as follows.
10.	Claim 2 has been amended to: The inorganic particles for a nonaqueous electrolyte battery according to claim 1, wherein the cation exchanger having [[a]] the highly crystallized one-dimensional tunnel-like crystal structure is one or more selected from the group consisting of hydroxyapatite, fluoroapatite, chlorapatite, protonated albite, manganese oxide, β-alumina, potassium hexatitanate, potassium tungstate, potassium molybdate, octotitanate, and gallotitanogallate.
11.	Claim 3 has been amended to: The inorganic particles for a nonaqueous electrolyte battery according to claim 1, wherein the cation exchanger having [[a]] the highly crystallized one-dimensional tunnel-like crystal structure is hydroxyapatite, and the hydroxyapatite has a diffraction peak of the (002) plane within a diffraction angle (2ɵ) of from 25.5 to 26.5° and a diffraction peak of the (300) plane within  a diffraction angle (2ɵ) of from 32.5 to 33.5°, and a half width of the diffraction peak of the (002) plane is 0.3° or less, in an X-ray diffraction pattern by X-ray diffraction measurement using Cu-Kα ray as a light source.
Allowable Subject Matter
12.	Claims 1-6 and 9-20 are allowed.
13.	The following is an examiner’s statement of reasons for allowance: the invention is directed to inorganic particles for a nonaqueous electrolyte battery, comprising a cation exchanger having a highly crystallized one-dimensional tunnel-like crystal structure, wherein:
the inorganic particles show a peak derived from the one-dimensional tunnel-like crystal structure in X-ray diffraction measurement using Cu-Kα ray as a light source, and a half width of the peak is 0.3° or less; and the inorganic particles further contain inorganic particles for mixing, and an average thickness of the inorganic particles for mixing is thicker than that of the cation exchanger.
	The prior art to Yoshimaru et al. (US 2016/0365559) discloses inorganic particles for a nonaqueous electrolyte battery, comprising a cation exchanger having a highly crystallized one-dimensional tunnel-like crystal structure, wherein: the inorganic particles show a peak derived from the one-dimensional tunnel-like crystal structure in X-ray diffraction measurement using Cu-Kα ray as a light source, and a half width of the peak is 0.3° or less; and the inorganic particles further contain inorganic particles but does not disclose, teach, or render obvious further contain inorganic particles for mixing, and an average thickness of the inorganic particles for mixing is thicker than that of the cation exchanger.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489.  The examiner can normally be reached on 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724